Name: Commission Regulation (EC) No 779/2002 of 7 May 2002 amending Regulation (EC) No 2659/94 on detailed rules for the granting of private storage aid for Grana Padano, Parmigiano Reggiano and Provolone cheeses
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production;  distributive trades;  economic policy
 Date Published: nan

 Avis juridique important|32002R0779Commission Regulation (EC) No 779/2002 of 7 May 2002 amending Regulation (EC) No 2659/94 on detailed rules for the granting of private storage aid for Grana Padano, Parmigiano Reggiano and Provolone cheeses Official Journal L 123 , 09/05/2002 P. 0031 - 0031Commission Regulation (EC) No 779/2002of 7 May 2002amending Regulation (EC) No 2659/94 on detailed rules for the granting of private storage aid for Grana Padano, Parmigiano Reggiano and Provolone cheesesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2), and in particular Article 10 thereof,Whereas:(1) Article 6(1) of Commission Regulation (EC) No 2659/94(3), as last amended by Regulation (EC) No 990/2001(4), lays down the amounts of private storage aid for Grana Padano, Parmigiano Reggiano and Provolone cheeses. Those amounts should be amended to take account of the development in storage costs and of market price forecasts.(2) The Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1In Article 6 of Regulation (EC) No 2659/94, paragraph 1 is replaced by the following: "1. The amount of private storage aid for cheese shall be as follows:(a) EUR 35 per tonne for the fixed costs;(b) EUR 0,35 per tonne per day of storage under contract for the warehousing costs;(c) an amount for the financial costs, in euro per tonne per day of storage under contract, as follows:- 0,48 for Grana Padano,- 0,69 for Parmigiano Reggiano,- 0,39 for Provolone."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 May 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 284, 1.11.1994, p. 26.(4) OJ L 138, 22.5.2001, p. 11.